                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA
                                             )          CASE NO. 8:19CR190
UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )                 ORDER
       -vs-                                  )
                                             )
Julie Turek                                  )
                                             )
                     Defendant.              )

       This matter comes before the Court          on the request of the Federal Public

Defender for the Court to authorize Timothy E. Sopinski, as a Criminal Justice              Act

Training Panel Member, to assist in the defense of Julie Turek.

       Accordingly, pursuant to the terms of Appendix I, Part 1(c) of the Amended

Criminal Justice Act Plan for the District of Nebraska, Timothy E. Sopinski is hereby

assigned to assist Karen M. Shanahan in the representation of the Defendant in the

above-captioned case, and must file an entry of           appearance     forthwith.     Timothy

Sopinski shall not be eligible to receive compensation for his services in this case.

       AFPD Karen M. Shanahan shall continue to be primary counsel on behalf of the

Defendant, Julie Turek.

       Dated: May 30, 2019

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
